Title: Enclosure: Proposal for the Establishment of Cross-posts in Virginia, 1 August 1791
From: Davis, Augustine
To: 


EnclosureProposal for the Establishment of Cross-postsin Virginia
Notice!
I am authorised to contract for the Establishment of two Cross Posts, for one year, from this place; One through Columbia and Charlottesville, to Staunton; the other towards the Holston Settlements, along the Buckingham road, and the Peaks of Otter, into Montgomery, Wythe, and Washington, and on the Route as far as may be towards the Seat of the South-Western Government. The design is, that the Undertaker is to derive all the benefit from the Establishment, whether from private subscriptions for the benefit of Newspapers, or from the customary postage of letters; so that the Cross Post is to support itself, and not to bring any expence to the public. A regular discharge of the duties will be required, which the Undertakers it is presumed may well afford, and to which their own interests will be a further inducement. As it is the object of the Government to open as much as possible communications to the most interior parts of the country, the person who will undertake to go farthest will be preferred.

It is presumed that if the Undertaker should extend as far as Main Holston, that letters from the Western Government on Cumberland, and from Kentucky, would be greatly profitable. Applications to be made at this office.

Augustine Davis


Post Office Richmond, Aug. 1. 1791.
n.b. The routes to and from Staunton, and to and from New London, to be performed weekly; for which certain Covenants are to be entered into between the postmaster General and the Undertaker.


A. D.

